—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 24, 1995, which reduced claimant’s right to receive future unemployment insurance benefits because she made willful false statements.
Claimant is one of the incorporators and the president of a not-for-profit corporation which provides housing for homeless persons. She received compensation for working at a shelter run by the corporation. After the shelter closed for the season, claimant filed a claim for unemployment insurance benefits. Although claimant initially received unemployment insurance benefits, the Board subsequently deemed her ineligible because she was not totally unemployed and charged her with a recoverable overpayment. In addition, the Board reduced claimant’s right to receive future benefits on the ground that she made willful false statements. Claimant argues, inter alia, that the Board’s decision that she made willful false statements is not supported by substantial evidence. Based upon our review of the record, we disagree.
At the hearing, claimant admitted that she gave false information on her application for benefits by stating that she was not an officer of a corporation. She explained that she did not feel the disclosure of her title as president was important because she did not have any official functions and was named to this position solely for the purpose of incorporation. Claimant also admitted that she did not inform the local unemployment insurance office of many activities she performed on behalf of the corporation after the shelter closed. She stated that she did not believe it was necessary to report these activities because she performed them as a volunteer. In view of claimant’s testimony, we find that substantial evidence sup*671ports the Board’s decision that claimant made willful false statements to obtain benefits (see, Matter of Slayton [Roberts], 96 AD2d 1005). We have considered claimant’s other contentions and find them to be unavailing.
Mikoll, J. P., Crew III and White, JJ., concur.